Citation Nr: 1207879	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-40 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Louis Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from March 1965 to January 1969.  He subsequently was a member of the United States Army Reserve and served on active duty from November 2001 to November 2002; December 2002 to May 2004; and June 2006 to September 2006.  He also had other unverified periods of active duty for training and inactive duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination issued by the Department of Veterans Affairs (VA) St. Louis Education Center in St. Louis, Missouri, that found that the appellant was not entitled to any educational assistance benefits pursuant to the provisions of Chapter 33 (the Post-9/11 GI Bill).

In September 2011, a hearing was held at the Board in Washington, DC before the undersigned, who is the Acting Veterans Law Judge rendering the final determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted a VA Form 22-1990, Application for VA Education Benefits in May 2009, and he acknowledged in that application that he understood that he could not receive more than 48 months of educational benefits under two or more programs. 

2.  Based on the Veteran's prior use of 43 months and 4 days of educational benefits under the Chapter 34 Vietnam Era GI Bill, plus his use of 4 months and 27 days under the Chapter 1606 Montgomery GI Bill (Selected Reserve), for a total of 48 months, the appellant is not eligible for educational benefits under the provisions of Chapter 33 (the Post-9/11 GI Bill).


CONCLUSION OF LAW

The appellant claim for educational assistance benefits under 38 U.S.C.A. Chapter 33 Post-9/11 GI Bill must be denied.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.4020(a), 21.9500-21.9770 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case.  

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2011); 38 C.F.R. § 21.4020(a) (2011). 

The appellant contends that he is entitled to educational assistance under Post-9/11 GI Bill as he was issued a Certificate of Eligibility (COE) based on an error committed by VA in July 2009.  In September 2011, the appellant testified that he had relied on VA's initial action to his detriment in that he enrolled in classes at a university based on that COE and thereby incurred a substantial financial liability.  He also testified that he never received the July 7, 2009, VA letter that stated that he had already received the maximum 48 months of education benefits and therefore was not entitled to any benefits pursuant to the provisions of Chapter 33 (Post-9/11 GI Bill).  The appellant essentially argues that because he has been financially harmed as a result of VA's erroneous information and/or its failure to properly notify him, it would only be equitable to disburse the educational assistance benefits on appeal to him.

Review of the evidence of record reveals that, on July 6, 2009, the appellant was issued a Certificate of Eligibility from VA stating that he was eligible for 4 months and 26 days of full time educational benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  The letter also noted that generally, a veteran could use up to 48 months of educational benefits under two or more VA education programs.

The next day, July 7, 2009, a VA education officer in St. Louis issued a denial letter that informed the appellant that he had already used a total of 48 months of education benefits under multiple VA education programs.  The letter also informed the appellant that 48 months of education benefits is the maximum amount allowed by law.

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  While the appellant contends that the notice letter dated July 9, 2009, was never sent to him because he never received it, under the presumption of administrative regularity of government actions, it is presumed that any correspondence duly associated with a veteran's claims file was mailed to that veteran, in the absence of specific evidence to the contrary.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  See also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  

Even assuming, arguendo, that the July 9, 2009, notice letter was not sent to the appellant, the Board notes that the appellant has used 43 months and 4 days of educational benefits under the Chapter 34 Vietnam Era GI Bill and that he has used 4 months and 27 days under the Chapter 1606 Montgomery GI Bill (Selected Reserve) for a total of 48 months.  While an individual may be entitled to benefits under various education programs, a person may not receive more than 48 months of educational assistance under two or more educational programs.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).  Thus, even though VA initially informed the appellant in July 2009 that he was entitled to 4 months and 26 days of educational benefits under Chapter 33, the appellant was in fact not eligible for any educational assistance at all.  Id.  

Based upon the evidence of record, the Board finds the Veteran's combined VA education benefits are limited by VA regulation to 48 months.  The Veteran has neither asserted nor established entitlement to VA vocational rehabilitation benefits and additional months of benefits under Chapter 31, Title 38 United States Code are not warranted.  But see 38 C.F.R. § 21.4020(b).  The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).

There is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to additional educational assistance under 38 U.S.C. Chapter 33 United States Code, is not established.  

The appellant contends, in essence, that he should be granted more than 48 months of combined VA education benefits because of his reliance upon erroneous information provided by VA employees.  He argues that VA is bound by the contents of the COE issued in error on July 6, 2009.  The Board regrets that the appellant was misinformed by VA, but is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the appellant's arguments of equity, fairness, or that he relied on the information originally supplied by VA to his detriment.  The law is clear in this case, and the claim for additional educational assistance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In denying this claim, the Board acknowledges the unfortunate circumstances of the appellant's case.  The Board notes that the appellant's arguments essentially constitute a theory of entitlement to equitable relief.  Although the Board denies his claim as a matter of law as lacking legal merit, the Board is sympathetic to his claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994).  

The Secretary of VA, however, has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  If the appellant decides to seek such equitable consideration by the Secretary, he may want to consider contacting a Veterans Service Organization for assistance.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Although the appellant has not received notification of VA's duties to notify and assist, the Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  

In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 (2011) and not the VCAA.  See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 


ORDER

Entitlement to more than 48 months of combined VA education benefits, including pursuant to the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), is denied. 



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


